ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 6/23/2021 have not been entered. 

Amended to Claims
The Examiner, after reviewing the amended claims, determines the claims have not been placed in a condition of allowance.
Applicant argues that the Examiner Flour, Anand and Samson do not teach representing of a bolus at two different locations, and no image of another bolus of contrast medium (see Remarks on page 12).
In response, the Examiner respectfully disagrees. The Examiner interprets the claim limitation that was amended, can be interpreted by one of ordinary skilled in the art that that the only two images with bolus contract are combined, and that other images that do not contain contrast are not composited into the fused image. The Examiner interprets that the when capturing angiographic images, a series of images are captured simultaneously and the images are merged together. The Examiner interprets that it is possible for the imaging system to capture a series of images after the contrast is administered and then the system fuses the composite images together.
The Applicant has changed claim scope and the Examiner requires further searching for the Claims 1 - 20.
Specifically, the Applicant has changed the scope by narrowing the language by adding "and no image of another bolus of contrast medium" .
Furthermore, the Examiner would like to notified the Applicant on Nandu Talwalkar that the following prior art reference/s can be used to form a new rejection. The prior art reference are listed below.  
Langan et al (U.S. Patent Publication No. 2017/0039734).

However, when reviewing the case, the Examiner suggest to the Applicant to focus on the novelty on the timing of the composite image on paragraph 78- paragraph 80 in the specification.
 

/ONEAL R MISTRY/
Examiner, Art Unit 2665